                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

DAVID GINSBERG,                   §
                                  §
                Plaintiff         §
                                  §
CAPITAL ONE, NATIONAL ASSOCIATION §                         CIVIL ACTION NO. 5:20-cv-1155
CORP SERVCIES ABA, CSC, LAWYERS   §
INCORPORATION SERVICES,           §
                                  §
                Defendant         §



                          DEFENDANT’S NOTICE OF REMOVAL


       Defendant Capital One Bank (USA), N.A., erroneously named in the Small Claims Petition

as “Capital One, National Association corp services company aba, csc, lawyers incorporation

services,” (hereinafter, “Capital One”) hereby submits this Notice of Removal of the action from

the Justice Court, Precinct Two, of Bexar County, Texas to the United States District Court for the

Western District of Texas, San Antonio Division, the District and Division encompassing the state

court in which this action is pending.

       Capital One invokes this Court’s jurisdiction under the provisions of 28 U.S.C. §§ 1331

and 1441(a) and removes this action from state court to federal court pursuant to 28 U.S.C.

§ 1446(b). In support, Capital One respectfully shows as follows:

                             A.     STATEMENT OF THE CASE

       1.      On August 26, 2020, plaintiff David Ginsberg (“Plaintiff”) filed his Small Claims

Petition (the “Petition”) in the Justice Court Precinct Two of Bexar County, Texas, styled David

Ginsberg v. Capital One, national association corp services company aba, csc, lawyers
incorporation services, and designated as Case No. 21S2000566 (the “Action”). In accordance

with 28 U.S.C. § 1446(a), a true and correct copy of all process, pleadings and orders received by

Capital One from Plaintiff in this Action (which is only the Petition) and those records obtained

directly from the Court’s file for this Action are attached hereto as Exhibit A.

        2.      The Petition alleges that Plaintiff is suing Capital One because “[his] credit is now

damaged and [he] ha[s] sustained personal lost due to [Capital One’s] negligence and false

reporting to the credit bureaus.” Petition, p. 1. In other words, the basis for liability in this case,

as alleged by Plaintiff, arises out of Capital One’s credit reporting activity. Accordingly, Plaintiff’s

Petition falls squarely under the Fair Credit Reporting Act (“FCRA”), a federal Act codified at 15

U.S.C. §§ 1681 et seq. “Congress enacted the [FCRA] in 1970 ‘to ensure fair and accurate credit

reporting, promote efficiency in the banking system, and protect consumer privacy.’” Gorman v.

Wolpoff & Abramson, LLP, 584 F.3d 1147, 1153 (9th Cir. 2009).

                                        B.      JURISDICTION

        3.      Capital One specifically alleges this Court has federal question jurisdiction over

this action pursuant to 28 U.S.C. §§ 1331 and 1441(a) because Plaintiff alleges that he is suing

Capital One because “[his] credit is now damaged and [he] ha[s] sustained personal lost due to

[Capital One’s] negligence and false reporting to the credit bureaus,” and, therefore, Plaintiff’s

claims fall squarely under the FCRA and invoke federal question jurisdiction as an action arising

under the laws of the United States pursuant to § 1331. Petition, p. 1.

        4.      Although Plaintiff’s Petition is based on “false reporting to the credit bureaus,”

Plaintiff does not specifically identify any of the FCRA provisions.            Nevertheless, federal

jurisdiction is appropriate in this case because “the plaintiff cannot abrogate the defendant’s right

of removal by “artful pleading.” Hays v. Cave, 446 F.3d 712, 713 (7th Cir. 2006) (citing Tifft v.

Commonwealth Edison Co., 366 F.3d 513, 516 (7th Cir. 2004); Sullivan v. American Airlines, Inc.,
424 F.3d 267, 271 (2d Cir. 2005)). The artful pleading doctrine applies when the plaintiff attempts

“to mask by artfully pleading a federal question that not only is intrinsic to a plaintiff's cause of

action, but because of its centrality also constitutes adequate grounds for removal. Dardeau v. W.

Orange-Grove Consol. Indep. Sch. Dist., 43 F. Supp. 2d 722, 728 (E.D. Tex. 1999). “The rationale

behind this category of the cases is that if a plaintiff’s claims had been well-pleaded the federal

question would have appeared on the face of the complaint.” Id.

       5.      The invocation of federal jurisdiction in this case is further bolstered by 15 U.S.C.

§ 1681t(b)(1)(F), which preempts state law claims, “relating to the responsibilities of persons who

furnish information to consumer reporting agencies. . . ,” and the case law that interprets it. See

Shaunfield v. Bank of Am., 2013 WL 1846885, at *2 (N.D. Tex. - Apr. 24, 2013) (holding that

because the plaintiff “bases his § 1681s–2 and Texas statutory claims on the same allegedly

wrongful conduct taken by [defendant] as a furnisher of information to a credit reporting agency,

[plaintiff’s] Texas statutory claims are preempted by the FCRA”); Roybal v. Equifax, 405 F. Supp.

2d 1177, 1181 (E.D. Cal. 2005) (“Because Plaintiffs’ State Claims are based on alleged injury

arising purely from the reporting of credit information by a furnisher of credit, they are completely

preempted”) (citing Jaramillo v. Experian Info. Solutions, Inc., 155 F.Supp.2d 356, 361-62

(E.D.Pa.2001) (“it is clear ... that Congress wanted to eliminate all state causes of action relating

to the responsibilities of persons who furnish [credit] information”); Hasvold v. First USA Bank,

194 F.Supp.2d 1228, 1239 (D.Wyo.2002) (“federal law under the FCRA preempts plaintiff's

claims [for defamation and invasion of privacy] against the defendant relating to it as a furnisher

of information”); Riley v. Gen. Motors Acceptance Corp., 226 F.Supp.2d 1316, 1322

(S.D.Ala.2002) (finding preemption of state tort claims for negligence, defamation, invasion of

privacy and outrage).
       6.        Furthermore, 15 U.S.C. § 1681h specifically states that “no consumer may bring

any action or proceeding in the nature of defamation, invasion of privacy, or negligence with

respect to the reporting of information against…any person who furnishes information.” See also

Morris v. Equifax Info. Servs., LLC, 457 F.3d 460, 471 (5th Cir. 2006), as modified on reh’g (Aug.

17, 2006) (holding that state law claim fails under § 1681h(e) of the FCRA). Therefore, Plaintiff

will be left with a bare allegation that plainly invokes federal jurisdiction under the FCRA.

       7.        Thus, Capital One specifically alleges that this Court has federal question

jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1441(a) because this Court would

have had original jurisdiction founded on Plaintiff’s claims arising under the FCRA, a law of the

United States.

                                    C.     BASIS FOR REMOVAL

       8.        This Court has jurisdiction over this Action pursuant to 28 U.S.C. § 1331, because

Plaintiff’s claim arises under the FCRA, which is a law of the United States. Specifically,

Plaintiffs’ Petition alleges Plaintiff is suing Capital One because “[his] credit is now damaged and

[he] ha[s] sustained personal lost due to [Capital One’s] negligence and false reporting to the credit

bureaus.” Petition, p. 1. Adjudication of Plaintiff’s Petition thus requires an analysis and

construction of federal law—namely, the FCRA. Accordingly, the Action may be removed to this

Court by Capital One pursuant to 28 U.S.C. §§ 1331 and 1441(a) because this Court would have

had original jurisdiction founded on Plaintiffs’ claim arising under the FCRA.

       D.        ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN
                                      SATISFIED

       9.        Removal of this action is timely. Capital One’s records reflect that the Petition was

received by its registered agent for service of process on September 15, 2020. Therefore, this
Notice of Removal is “filed within thirty [30] days after receipt by the defendant…of a copy of

the initial pleading” in accordance with the time period mandated by 28 U.S.C. § 1446(b).

       10.     There do not appear to be any co-defendants alleged in the Petition from which

Capital One might have been required to obtain consent to remove this action. Indeed, the only

parties in this Action are Plaintiff and Capital One. Capital One is represented by the undersigned

counsel. Plaintiff represents himself pro se and has provided the following contact information:

6018 John Chapman, San Antonio, Texas 78240.

       11.     Venue lies in the United States District Court for the Western District of Texas

pursuant to 28 U.S.C. § 1441(a) because the Action was filed within this District. See also 28

U.S.C. § 124(d)(4).

       12.     As stated above, pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all

processes, pleadings and orders received by Capital One from Plaintiff in this Action, as well as

those documents obtained directly from the Court’s file for this Action, are attached hereto as

Exhibit A.

       13.     Written notice of the filing of this Notice of Removal will be promptly served upon

Plaintiff. Capital One will also promptly file a copy of this Notice with the Clerk of the Justice

Court Precinct Two, County of Bexar, State of Texas.

       WHEREFORE Capital One prays that the above Action now pending against it in the

Justice Court Precinct Two, County of Bexar, State of Texas, be removed therefrom to this Court.
                                          Respectfully submitted,

                                          CONNER & WINTERS, LLP

                                          /s/ Douglas M. Selwyn
                                          Douglas M. Selwyn
                                          State Bar No. 18022250
                                          808 Travis Street, 23rd Floor
                                          Houston, Texas 77002
                                          Telephone: (713) 650-3850
                                          Facsimile: (713) 650-3851
                                          dselwyn@cwlaw.com
OF COUNSEL:
David H. Herrold*
State Bar No. 24107029
CONNER & WINTERS LLP
4000 One Williams Center
Tulsa, Oklahoma 74103
Telephone: (918) 586-5711
Facsimile: (918) 586-8547
dherrold@cwlaw.com
*pro hac vice application forthcoming
                                          ATTORNEYS FOR DEFENDANT

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing Notice of Removal has been
deposited in the U.S. Mail, all postage prepaid thereon, on September 29, 2020, addressed to:

       David Ginsberg
       6018 John Chapman
       San Antonio, TX 78240
       Pro Se Plaintiff

and sent via email: spforce@msn.com

                                          /s/ Douglas M. Selwyn
                                          Douglas M. Selwyn
